Citation Nr: 9927800	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left shoulder injury 
(minor).   

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative left knee impairment.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 
to November 1977.  

A June 1981 rating decision granted service-connection for 
residuals of a left shoulder injury and postoperative left 
knee impairment.  The left shoulder injury residuals were 
rated 10 percent disabling under 38 C.F.R. § 4.71a (1998), 
diagnostic code (DC) 5203, clavicle or scapula impairment.  
The postoperative left knee impairment was rated zero percent 
disabling under 38 C.F.R. § 4.71a, diagnostic code 5257, 
recurrent subluxation or lateral instability.  Both ratings 
were effective in February 1981.   

A May 1991 rating decision reduced the 10 percent disability 
rating for residuals of the left shoulder injury to zero 
percent, effective April 19, 1991 and continued the zero 
percent disability rating for postoperative left knee 
impairment.  

The veteran requested to reopen his claim in a November 1991 
statement.  This matter has come before the Board of 
Veterans' Appeals (Board) on appeal from a January 1992 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (RO).  Following a personal 
hearing in May 1993, the hearing officer determined that the 
residuals of a left shoulder injury and the postoperative 
left knee impairment were each 10 percent disabling.  The 
hearing officer determined that the postoperative left knee 
impairment should be rated under diagnostic code 5259, 
symptomatic residuals of removal of the semilunar cartilage.  

In a December 1996 informal hearing presentation, the 
representative asserted that the reduction of the 10 percent 
disability rating for residuals of a left shoulder injury by 
the May 1991 rating decision was clearly and unmistakably 
erroneous.  
In January 1997, the Board remanded this case for additional 
development.  The issue of clear and unmistakable error in 
the reduction of the 10 percent disability rating for 
residuals of a left shoulder injury was referred to the RO 
for initial consideration.  A March 1998 rating decision 
determined that the reduction of the 10 percent disability 
rating for residuals of a left shoulder injury by the May 
1991 rating decision was clearly and unmistakably erroneous 
because the provisions of 38 C.F.R. § 3.344 (1990) had not 
been considered.  The directed development having been 
completed, the case has been returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the 
issues of entitlement to increased disability ratings 
for the left shoulder and knee disorders is of record.  

2.  The veteran is able to raise his left arm higher than 
shoulder level, without evidence of nonunion with loose 
movement or dislocation of the clavicle or scapula.  

3.  The left knee can be fully extended and flexed to, at 
least, 95 degrees, without recurrent subluxation or lateral 
instability.  

4.  The medical evidence documents that there is no swelling, 
pain or stiffness in the left shoulder or left knee after 
prolonged use and no muscle atrophy or functional limitation 
as a result of pain.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for residuals of a left shoulder injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107(West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201 and 5203 (1998).

2.  The criteria for a disability rating in excess of 
10 percent for postoperative left knee impairment have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4. 71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During an April 1979 VA hospitalization, the veteran was 
found to have a tear in the left knee lateral meniscus.  An 
arthrotomy was performed, with an incision along the joint 
line and removal of the lateral meniscus; the lateral rim was 
left intact.  

During a May 1981 VA examination, the veteran reported that 
he was right-handed.  On examination, there was no heat, 
redness or swelling about the knee.  There was an 8-
centimeter long scar along the lateral aspect of the knee.  
The scar was not adherent to the underlying tissues and there 
was no evidence of ulceration or tenderness.  The knee could 
be fully extended and flexed to 115 degrees.  The ligaments, 
both cruciate and collateral, were intact and there was no 
ligamentous instability.  The left shoulder had a deformity 
of the acromioclavicular joint; the outer end of the clavicle 
was displaced upward in relation to the acromion.  Abduction 
was limited to 150 degrees; forward flexion and internal and 
external rotation were not restricted.  X-rays of the left 
shoulder revealed no evidence of abnormal movement at the 
acromioclavicular joint.  The radiologist said he believed 
that there had been previous trauma to the joint, evidenced 
by fragmentation of the coracoid process and chronic 
subluxation at the acromioclavicular joint.  X-rays of the 
left knee revealed a normal appearing joint.  

Private physician medical records show that when the veteran 
was seen in January 1989, he had a slight effusion of the 
left knee, but a full range of motion.  When seen in early 
February 1989, there was no effusion.  

In April 1990, the veteran was seen at a Kaiser Permanente 
clinic for complaints of chronic pain in his left shoulder 
and knee.  On examination, there was no effusion or swelling 
in the knee and the ligaments were stable.  Both the left 
shoulder and knee had a full range of motion, without 
crepitation.  In June 1990, left patella lateral subluxation 
was noted, and he was prescribed a sleeve with a patella-
stabilizing pad.  

In April 1991, the veteran was seen by the private physician 
who had examined him in January 1989 for complaints of left 
knee aching and pain.  On examination, there was mild 
effusion of the left knee.  Anteroposterior and mediolateral 
stability was good.  There was no crepitus in either joint 
line, but some posteromedial joint line tenderness.  The 
impression was arthritic changes in the left lateral joint 
line, secondary to long history of meniscectomy and anterior 
knee pain secondary to chondrosis of the patella and possible 
medial meniscus tear.  Anti-inflammatory medication was 
tried.  On examination later that month, there was minimal 
effusion and a "good" range of motion of the left knee.  

A VA examination in December 1991 revealed a full range of 
motion of both the shoulder and knee.  The examiner reported 
that X-rays were normal, except for calcification of the 
coracoclavicular ligament.  

In April 1992, the veteran was seen at the Southwest 
Orthopedic Institute for left knee and shoulder complaints.  
On examination, the knee had a full range of motion with some 
mild retropatellar crepitus.  There was no effusion or 
swelling.  The lateral joint line was minimally tender.   The 
knee was stable.  The left shoulder was tender along the 
anterior acromion.  Active range of motion of the left 
shoulder was full, except for mild limitation of internal 
rotation.  There were positive impingement signs with mild 
crepitation.  There was good scapulothoracic motion, no 
atrophy and excellent external rotation strength.  X-rays of 
the left knee were reported to show minimal lateral 
compartment degenerative changes; the joint space was well 
maintained.  The impression was impingement syndrome, left 
shoulder and mild lateral compartment degenerative changes, 
probably status-post lateral meniscectomy.  

An August 1992 VA examination disclosed some prominence of 
the lateral end of the left clavicle and some tenderness in 
the area.  The veteran reported that he continued to have 
pain in the region of the acromioclavicular joint and the 
lateral end of the left clavicle.  He worked for the U. S. 
Postal Service, and he stated that he had pain, both in the 
left shoulder and left knee, in carrying out his job activity 
as a mail carrier.  

On physical examination, there was a full range of motion of 
the left shoulder, both in abduction and forward and overhead 
elevation; the veteran complained of pain with abduction.  
The left knee had a full range of motion, from full extension 
to more than 140 degrees of flexion.  There was no joint line 
effusion, soft tissue thickening or ligamentous laxity.  
There was very minimal crepitation on flexion and extension 
of the knee.  X-rays of the left shoulder were interpreted as 
showing degenerative changes in the acromioclavicular joint.  
X-rays of the left knee were interpreted as being normal.  
The diagnoses were history of probable acromioclavicular 
separation and/or fracture of the lateral end of the clavicle 
with tear of the coracoclavicular ligament resulting in 
residual pain in the acromioclavicular joint area and 
probable degenerative changes in the acromioclavicular joint 
and history of internal derangement left knee joint with tear 
of the lateral semilunar cartilage treated by excision of the 
torn portion.  The examiner said that the veteran very likely 
had early post-traumatic arthritis of the lateral joint 
compartment.  The examiner said that there was mild 
impairment of left shoulder function and mild to moderate 
impairment of left knee joint function.  
A March 1993 examination by a private physician was reported 
to reveal a full, normal range of motion of all upper 
extremity joints, including the left shoulder.  The veteran 
complained that he had problems with the shoulder and knee 
for about 15 years.  The current symptoms included some heat 
sensation in the back of his left shoulder when he wanted to 
lift heavy objects.  The knee complaints involved 
intermittent swelling, popping or locking up.  There was no 
quadriceps atrophy or left knee effusion.  There was full 
flexion and extension of the left knee.  Medial and lateral 
collateral ligaments were stable.  X-rays of the left knee 
revealed no abnormalities.  X-rays of the left shoulder were 
interpreted as being indicative of ossification of a probably 
previously torn coracoid clavicular ligament.  The examiner 
said that no specific treatment was required for the left 
shoulder.  

At a hearing at the RO in March 1993, the veteran testified 
that he did not use his left arm over his head.  He used his 
right arm to sort mail at work.  Transcript (T.) at 2.  He 
said that holding a paper or reading a magazine was about all 
he could do with his left arm.  He said that, at times, he 
was pain free, but other times pain was very prevalent.  Id. 
at 3.  Certain movements would cause very intense, sharp 
pain.  Id. at 4.  He reported that he had to give up a 
walking postal route because of stiffness and swelling in his 
left knee.  He noticed a limp in his left leg, after being on 
his feet "for a period of time."  Id. at 5-6.  He used a 
knee brace and noticed weakness in the knee when he took it 
off.  He had swelling of the knee when he walked a lot.  Id. 
at 6.  He said that pain in his knee would sometimes awaken 
him.  He recalled that when he first woke up in the morning, 
he was stiff.  He said that he had audible crepitus and had 
to watch how he bore weight on the left knee because of 
instability.  Id. at 7.  In response to a question, the 
veteran said he had been told that a knee replacement might 
be necessary by Dr. Glidewell.  Id. at 12.  He indicated that 
he had pain and stiffness in the shoulder and knee nearly 
every day which was related to activity.  Id. at 13-14.  

Attempts to obtain records from Dr. M. G. Glidewell, who the 
veteran reported had treated him and recommended the knee 
replacement produced the information that Dr. Glidewell had a 
stroke in 1989 and was no longer in practice and that no 
records were available.  

During an August 1993 examination, by the private physician 
who examined him in March 1993, the veteran reported that 
there had been no change in the condition of his left 
shoulder or knee since March.  On examination, the left 
shoulder had full abduction, flexion and extension; there was 
a full range of external and internal rotation in adduction, 
but a slight limitation of external rotation in abduction.  
The left knee had no effusion and a full range of motion.  
The quadriceps muscle was strong and the medial, lateral and 
collateral ligaments were stable.  There was some clicking in 
the medial compartment of the knee on testing the menisci.  

During a July 1997 VA examination, it was noted that the 
veteran complained of pain in his shoulder and knee.  The 
examiner noted that the veteran refused to flex his knee past 
95 degrees.  He also refused to elevate his left shoulder for 
more than 165 degrees in abduction and elevation or to 
actively externally rotate the shoulder to more than 80 
degrees.  Passive external rotation was to 90 degrees, and he 
expressed no pain.  The veteran complained that he could not 
do normal functions because of the continuing pain in the 
shoulder and knee.  X-rays of the left knee revealed medial 
joint space thinning.  

One diagnosis was residual of left shoulder injury with X-ray 
evidence of a density in the lateral left clavicle probably 
from an old avulsion fracture in the area of the 
coracoclavicular ligament, but with the glenohumeral and "A 
C joints" maintained and with previous X-ray evidence of a 
normal knee.  The other diagnosis was history of old injury 
of the left shoulder with some damage to the lateral left 
clavicle and probably an old avulsion fracture in the area of 
the coracoclavicular ligament and history of left knee 
injury, "postop." With no loss of motion on three previous 
examinations but now from 0 to 95 degrees of motion, which 
the examiner said he questioned.  

X-rays of the left shoulder revealed intact glenohumeral 
joint, irregularity of the left distal clavicle and 
calcification/ossification in the region of the left 
coracoclavicular ligament, presumed related to known left 
shoulder injury.  X-rays of the left knee while standing were 
interpreted by the radiologist as showing medial joint space 
thinning, with otherwise unremarkable left knee.  

During an April 1998 VA examination, it was noted that the 
veteran refused to flex his knee past 95 degrees.  He also 
refused to elevate his left shoulder for more than 165 
degrees in abduction and elevation and to actively externally 
rotate the shoulder to more than 80 degrees although he 
expressed no pain.  Passive external rotation was again to 90 
degrees, and he expressed no pain.  There was no dislocation 
in the clavicle or scapula and no malunion or non-union of 
the clavicle and scapula.  There is no subluxation or lateral 
instability in the left knee.  The examiner said that there 
was no swelling, pain or stiffness in the left shoulder or 
left knee after prolonged use and no muscle atrophy or 
functional limitation.  The veteran stated that he could not 
do normal functions of the knee and shoulder, because of 
pain.  

The examiner said that, in his opinion, there was very little 
disability in either the left shoulder or left knee.  The 
diagnoses were history of left shoulder injury with 
questionable loss of motion and status post surgery on the 
left knee with possibly some loss of motion but certainly not 
severe enough to cause severe disability in his function as a 
mail carrier.  

X-rays of the left shoulder revealed intact glenohumeral 
joint, irregularity of the left distal clavicle and 
calcification/ossification in the region of the left 
coracoclavicular ligament, presumed related to known left 
shoulder injury.  X-rays of the left knee were interpreted by 
the radiologist as showing minor degenerative spurring of the 
intercondylar eminence of the tibia with slight narrowing of 
the lateral compartment.  

Criteria

Disability ratings are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can 
practicably be determined.  They are primarily 
established by comparing objective examination findings 
with the criteria set forth in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998). 

Dislocation of the clavicle or scapula in either upper 
extremity is rated 20 percent disabling.  Nonunion of 
the clavicle or scapula in either upper extremity is 
rated 20 percent disabling with loose movement and 10 
percent disabling without loose movement.  Malunion of 
the clavicle or scapula in either upper extremity is 
rated 10 percent disabling.  The disability may also be 
rated on impairment of function of contiguous joint.  
38 C.F.R. § 4.71(a), Diagnostic Code 5203.  

Limitation of motion of the shoulder in the minor upper 
extremity is rated 20 percent disabling when limited to 
shoulder level or when limited to between side and shoulder 
level and 30 percent disabling when limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling when slight, 20 
percent disabling when moderate and 30 percent 
disabling when severe.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5257 (1998).  

Symptomatic residuals of removal of the semilunar 
cartilage is rated 10 percent disabling.  38 C.F.R. 
§ 4.71a, diagnostic code 5259.  

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Traumatic arthritis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  The knee is a major joint.  38 C.F.R. 
§ 4.45.  

Limitation of flexion of the knee is rated 0 percent 
disabling when limited to 60 degrees, 10 percent 
disabling when limited to 45 degrees, 20 percent 
disabling when limited to 30 degrees and 30 percent 
disabling when limited to 15 degrees.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260.  

Under Diagnostic Code 5261 (1998), a 0 percent evaluation is 
assigned when extension is limited to 5 degrees; a 10 percent 
evaluation is warranted when knee extension is limited to 
10 degrees.  A 20 percent evaluation is warranted when knee 
extension is limited to 15 degrees; a 30 percent evaluation 
is assigned when knee extension is limited to 20 degrees.  A 
40 percent evaluation is warranted when knee extension is 
limited to 30 degrees.

For a knee disability rated under DC 5257 to warrant a 
separate rating based on limitation of motion, the 
limitation of motion must at least meet the criteria 
for a zero-percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 or DC 5261.  VAOPGCPREC 23-97 
(O.G.C. Prec. 23-97) (Jul. 1, 1997) and VAOPGCPREC 9-98 
(O.G.C. Prec. 9-98) (Aug. 14, 1998).  

Analysis

In essence, the veteran asserts that the various examination 
findings do not accurately reflect the degree of occupational 
impairment produced by the service-connected disabilities.  
He says that his work requires heavy lifting and reaching 
overhead and that both of these cause pain in his shoulder 
and knee, after a period of time.  He reports that while 
effusion and swelling were not found on the various 
examinations, they occur after he works for 8 hours.  He says 
that a knee replacement has been advised.  

An allegation of increased disability from a service-
connected disorder generally establishes a well-
grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that both the left shoulder and knee disorders 
have increased in severity, and this establishes well-
grounded claims for increased ratings.  The VA has 
obtained the pertinent medical records, except for the 
records by Dr. Glidewell which are unavailable, and has 
had the veteran examined.  The Board finds that the 
evidence of record is adequate to determine the degree 
of disability produced by the service-connected left 
knee and shoulder disorders and finds that the VA has 
fulfilled its duty to assist the veteran in the 
development of the facts pertinent to his claim for 
increased ratings for the knee and shoulder disorders, 
to the extent possible.  38 U.S.C.A. § 5107(a).  The 
Board also finds that the development directed in the 
remand has been completed.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The RO has rated the left shoulder disorder as 10 percent 
disabling, under diagnostic code 5203, based on malunion of 
the acromioclavicular joint.  The initial rating decision 
noted the X-ray finding of recurrent subluxation of the 
acromioclavicular joint.  A higher rating under that 
diagnostic code would require either dislocation or nonunion 
with loose movement.  Neither of these has been shown.  In 
fact, no examiner has reported either dislocation or nonunion 
and the most recent VA examination specifically found that 
there was no dislocation or nonunion.  

Impairment of the clavicle or scapula may also be rated on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5203.  In the case of the 
shoulder, that would be limitation of motion under DC 5201.  
Under that DC, a higher rating based on limitation of motion 
of the shoulder would require limitation to at least shoulder 
level.  The various recent examinations have shown elevation 
to at least 165 degrees, which is well above shoulder level.  
See 38 C.F.R. § 4.71, 
Plate I.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, which provide for rating functional impairment of 
the musculoskeletal system from pain and weakness, must also 
be considered.  The ratings must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The limitation of motion at 165 degrees apparently 
represents, at most, loss of motion caused by pain for 
elevation of the arm.  The examiner noted that the veteran 
complained of pain on motion and refused to lift his arm 
higher on rotation, indicating that the limitation was 
possibly caused by pain.  

To be disabling, pain must be supported by adequate 
pathology.  38 C.F.R. § 4.40.  The examiner questioned the 
limitation of motion and said that, in his opinion, there was 
very little disability, indicating that the pain was not 
supported by adequate pathology.  The veteran has provided no 
competent evidence of pathology to support his complaints.  
He is competent to testify that he has pain on motion.  
However, determining the cause of that pain, and whether it 
is supported by adequate pathology, requires medical 
knowledge.  As noted above, no physician has stated that the 
pain is supported by pathology and there is nothing in the 
record to suggest that the veteran is qualified to express an 
opinion requiring medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The examiner, who is 
qualified to express an opinion requiring medical knowledge, 
said that there should be very little functional impairment.  
Accordingly, the Board finds that the shoulder disorder is 
not more than 10 percent disabling, even when pain is 
considered.  

Symptomatic residuals of removal of the semilunar cartilage 
are rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.  
In a May 1994 decision, the RO hearing officer granted a 10 
percent rating under DC 5259 based on repeated reports of 
pain and stiffness.  Under this DC, a higher rating is not 
available.

The RO has previously rated the left knee on recurrent 
subluxation or lateral instability of the knee under DC 5257.  
No recent examiner has reported any instability and the 
examiner in July 1998 said that there was no subluxation or 
lateral instability of the knee.  In the absence of pertinent 
symptomatology, a compensable rating under that DC is not 
appropriate.  Accordingly, a basis for a higher rating under 
this DC is not warranted.  

The service-connected disability is postoperative left knee 
impairment.  Therefore, all postoperative residuals that 
impair the left knee function must be considered in rating 
the disorder.  Separate ratings may be assigned for different 
disabilities resulting from the same injury.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  (Disabilities are to be rated 
separately unless they constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14 (1998).  The 
"critical element is that none of the symptomatology for any 
one condition is duplicative of or overlapping with the 
symptomatology of the other condition).  

A claimant may be rated separately for arthritis with 
limitation of motion and instability of the knee.  However, 
to be entitled to a separate rating for limitation of motion, 
there must be additional disability.  In a precedent opinion, 
the VA General Counsel said that when a knee disorder is 
already rated under Code 5257, the veteran must also have 
limitation of motion under Code 5260 or Code 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those Codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97.  The Board is obligated to follow precedent opinions 
by the VA General Counsel.  38 U.S.C.A. § 7104 (West 1991).  

As noted above, a zero percent rating would require flexion 
limited to 60 degrees or extension of the knee limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
There is no medical evidence of limitation of extension.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the April 1998 examination 
report, it was specifically noted that there was no swelling, 
pain or stiffness and no muscle atrophy.  The examinations 
prior to July 1997 had not shown any limitation of motion.  
The physician who conducted the July 1997 VA examination said 
that he questioned the limitation of motion.  By the April 
1998 examination, the examiner conceded that there might 
"possibly" be some limitation of motion, but that, in his 
opinion, there was very little disability.  Even considering 
the functional loss due to pain on use and weakness, the 
Board does not believe that the limitation is sufficient to 
meet the criteria for a zero-percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261.  DeLuca, 8 Vet. App. 
at 206.  That is, the examiners who were aware of the 
veteran's reports of pain and who considered any functional 
impairment do not indicate any findings showing that there is 
sufficient disability for a compensable rating based on the 
DCs pertinent to limitation of motion.  Accordingly, the 
Board finds that a separate rating based on limitation of 
motion is not warranted.  

Under certain circumstances, such as where scars are 
incompletely healed, tender and painful or limit function, a 
separate rating may be assigned.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  There is no competent evidence of 
incompletely healed, or tender and painful scars or of any 
limitation of function from scars and the veteran has not 
asserted that the scars are incompletely healed or tender and 
painful, or that they limit function.  It does not appear 
from the record that the RO considered whether a separate 
rating was warranted.  However, in view of the fact that the 
veteran has not alleged any disability from the scars, the 
Board finds that the failure to consider whether a separate 
rating for the scars is warranted, is not prejudicial.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A disability rating in excess of 10 percent for 
residuals of a left shoulder injury is denied.  A 
disability rating in excess of 10 percent for 
postoperative left knee impairment is denied.  

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

